United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1464
Issued: January 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2013 appellant, through her representative, filed an appeal from the
December 20, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish injuries to her wrist,
fingers and hands causally related to factors of her federal employment.
On appeal, appellant’s counsel contends that activities appellant performed on April 18,
2011 while being assessed for a functional capacity evaluation triggered a flare up of her carpal
tunnel syndrome.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 9, 2012 appellant, then a 50-year-old mail processing clerk/machine
operator, filed an occupational disease claim alleging that, as a result of her federal duties, she
felt sharp pains in both her wrists, tingling and numbness in her fingers and swelling wrists. She
noted that she did manual casing and that these duties involved repetitive movements of
grasping, pulling, pushing, overhead reaching, sorting and filing.2
By letter dated February 29, 2012, OWCP asked appellant to submit further evidence,
including medical evidence, in support of her claim.
In an April 17, 2012 response, appellant explained that, due to repetitive movement of
grasping, gripping, pulling, pushing, lifting and overhead reaching which is involved in her work
duties, she began to feel pain in her hands, wrists, elbows, shoulders and back. She stated that
she has been off work since April 2009 and had surgery on her right elbow in October 2009.
Appellant also submitted a July 15, 2009 electrodiagnostic study by Dr. Michael Butler, a
neurologist,3 who found minimal residual focal right median neuropathy at the carpal tunnel
resulting in mild demyelinative change with no evidence of axon loss or neuropathic change in
distal musculature. Dr. Butler noted that this is a common finding even after successful median
nerve decompression of the carpal tunnel and it does not necessarily represent residual or
recurrent compression. He also noted no evidence of ulnar nerve compression of the right elbow
or elsewhere. Appellant also submitted a June 14, 2011 electrodiagonstic study of Dr. Butler’s,
which showed mild bilateral median nerve compression at the carpal tunnels affecting only the
sensory component and without evidence of axon loss of neuropathic change in distal thenar
musculature. Dr. Butler noted that comparing this study with the July 15, 2009 study, the
findings, while mild, represented a significant bilateral worsening since the previous study. He
also noted no electrodiagnostic evidence of ulnar nerve compression.
In an April 27, 2012 report, Dr. Vatche Cabayan, appellant’s treating Board-certified
orthopedic surgeon, listed his impressions as carpal tunnel syndrome bilaterally worsening in
2011 especially with regard to the right upper extremity vis-à-vis nerve studies obtained in
July 2009; carpometacarpal joint inflammation of the thumb bilaterally; and wrist joint sprain
bilaterally including scapholunate interval of the right and palma ulnocarpal joint on the left. He
opined that causation was due to cumulative trauma on the job until the last day of work on
April 21, 2009. Dr. Cabayan further opined that appellant’s “hand should be covered.”

2

The Board notes that, in a decision dated February 5, 2010, it reviewed prior claims brought by appellant, which
included OWCP File No. xxxxxx692, accepted by OWCP for left shoulder strain and left shoulder impingement
syndrome, OWCP File No. xxxxxx462, which OWCP accepted for bilateral carpal tunnel syndrome and OWCP File
No. xxxxxx632, which OWCP accepted for a low back strain. These claims were consolidated into OWCP File No.
xxxxxx462. The Board noted that OWCP had previously terminated appellant’s compensation benefits regarding
her bilateral carpal tunnel condition on November 2, 2006. The Board found, inter alia, that appellant had not
established continuing disability or residuals due to her bilateral carpal tunnel syndrome. Docket No. 09-486 (issued
February 5, 2010).
3

The Board cannot confirm that Dr. Butler is Board-certified.

2

By decision dated May 15, 2012, OWCP denied appellant’s claim as it determined that
the medical evidence did not demonstrate that the claimed medical condition was related to the
established work-related events.
On June 13, 2012 appellant requested an oral hearing. At the hearing held on
September 27, 2012, counsel noted that she had prior injuries and that physical capacity tests she
had to do in vocational rehabilitation with regard to those claims aggravated her carpal tunnel
syndrome. Appellant also testified with regard to her physical therapy and prior claims.
By letter dated October 27, 2012, appellant’s counsel described difficulties appellant had
during testing and noted that the diagnostic test of June 15, 2011 was worse than the one in 2009.
In an October 5, 2012 report, Dr. Cabayan contended that, subsequent to her surgery on
September 13, 2004, appellant had residual carpal tunnel findings, that these residuals were
noted in the July 15, 2009 study and that the most recent study of June 15, 2011 again showed
mild carpal tunnel syndrome bilaterally with some worsening. He opined that her carpal tunnel
syndrome flared up during vocational rehabilitation and that she never recovered from her work
injury.
By decision dated December 20, 2012, the hearing representative affirmed OWCP’s
decision of May 15, 2012.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury5 was sustained in the performance of duty. These
are the essential elements of each compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
4

5 U.S.C. §§ 8101-8193.

5

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
6

See. O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

7

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.8
ANALYSIS
As noted above, appellant filed prior claims and these claims were accepted for left
shoulder strain, left shoulder impingement syndrome, bilateral carpal tunnel syndrome and low
back strain. OWCP terminated her compensation benefits with regard to her bilateral carpal
tunnel condition on November 2, 2006 and on February 5, 2010, the Board found that she had
not established continuing disability or residuals related to her bilateral carpal tunnel syndrome.9
Appellant filed a new claim for compensation on February 9, 2012, but all of the arguments by
her representative only address her prior claims. Dr. Cabayan finds that her injuries are related
to her prior injury. The Board has previously affirmed the denial of appellant’s previous claim in
2010. However, the sole issue is whether she established a new injury to her wrists, fingers and
hands or aggravation of a preexisting condition.
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a new injury to her wrists, fingers or hands. Appellant argues that the diagnostic
studies of Dr. Butler show an increase in evidence of her carpal tunnel syndrome between the
July 15, 2009 and June 15, 2011 electrodiagnostic studies. Dr. Butler, however, does not explain
the causation of this apparent increase in symptoms. Dr. Cabayan indicates that it may have
been due to vocational rehabilitation activities with regard to a prior claim; but he never notes a
new employment-related injury. The Board notes that appellant did not return to work after her
surgery in October 2009 and there is no indication that any new employment activities caused
her injuries. Accordingly, as there is no evidence that appellant sustained a new condition or an
aggravation of her old carpal tunnel syndrome causally related to her employment activities, she
has not met her burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established injuries to her wrist, fingers and hands
causally related to factors of her employment.

8

See T.W., Docket No. 13-1125 (issued August 27, 2013).

9

See supra note 2. That matter, in the absence of further review by OWCP, is res judicata and is not subject to
further consideration by the Board. See L.W., Docket No. 13-736 (September 9, 2013); Clinton E. Anthony, Jr., 49
ECAB 476 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 20, 2012 is affirmed.
Issued: January 15, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

